                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF DELAWARE

              In re: PRESTIGE INDUSTRIES, LLC                                                   § Case No. 17-10186-JTD
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 11 of the United States Bankruptcy Code
       was filed on January 30, 2017. The case was converted to one under Chapter 7 on January 18,
       2019. The undersigned trustee was appointed on January 18, 2019.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                15,018.41

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                                0.00
                                    Bank service fees                                                    138.65
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                14,879.76
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
               6. The deadline for filing non-governmental claims in this case was 03/29/2019
       and the deadline for filing governmental claims was 07/17/2019. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $2,251.84. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $2,017.80, for a total compensation of $2,017.80. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $75.00, for total expenses of
              2
       $75.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/19/2020                    By: /s/JEOFFREY L. BURTCH, TRUSTEE
                                               Trustee, Bar No.:




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                                                                                                                                                                            Exhibit A


                                                                                  Form 1                                                                                    Page: 1

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 17-10186-JTD                                                                 Trustee:        (280060)     JEOFFREY L. BURTCH, TRUSTEE
Case Name:        PRESTIGE INDUSTRIES, LLC                                                Filed (f) or Converted (c): 01/18/19 (c)
                                                                                          §341(a) Meeting Date:        02/14/19
Period Ending: 10/19/20                                                                   Claims Bar Date:             03/29/19

                                1                                           2                        3                       4                    5                   6

                    Asset Description                                    Petition/          Estimated Net Value         Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                      Unscheduled     (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                          Values          Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                                Remaining Assets

 1       UNSCHEDULED ESCROW BALANCE (u)                                    10,018.41                  10,018.41                                   10,018.41                     FA

 2       REMNANT ASSETS (u)                                                 5,000.00                     5,000.00                                  5,000.00                     FA

 2       Assets      Totals (Excluding unknown values)                    $15,018.41                 $15,018.41                                  $15,018.41                  $0.00



     Major Activities Affecting Case Closing:

                  All scheduled assets administerd in the chapter 11

     Initial Projected Date Of Final Report (TFR):       September 30, 2020                 Current Projected Date Of Final Report (TFR):       October 19, 2020 (Actual)




                                                                                                                                            Printed: 10/19/2020 09:25 AM     V.20.23
                                                                                                                                                                               Exhibit B


                                                                                  Form 2                                                                                        Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         17-10186-JTD                                                                 Trustee:            JEOFFREY L. BURTCH, TRUSTEE (280060)
Case Name:           PRESTIGE INDUSTRIES, LLC                                                     Bank Name:          Mechanics Bank
                                                                                                  Account:            ******9266 - Checking Account
Taxpayer ID #:       **-***3213                                                                   Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 10/19/20                                                                           Separate Bond: N/A

   1             2                           3                                     4                                              5                    6                   7

 Trans.     {Ref #} /                                                                                                         Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                Description of Transaction              T-Code              $                  $                Account Balance
02/01/19       {1}         TRAXI, LLC                         ESCROW BALANCE; DEBTOR FINANCIAL               1229-000            10,018.41                                 10,018.41
                                                              CONSULTANT
03/31/20                   Mechanics Bank                     Bank and Technology Services Fee               2600-000                                         8.00         10,010.41
04/30/20                   Mechanics Bank                     Bank and Technology Services Fee               2600-000                                        15.99             9,994.42
05/26/20       {2}         OAK POINT PARTNERS                 PER ORDER ENTERED 5/20/2020 @ DI 515           1229-000              5,000.00                                14,994.42
05/29/20                   Mechanics Bank                     Bank and Technology Services Fee               2600-000                                        15.97         14,978.45
06/30/20                   Mechanics Bank                     Bank and Technology Services Fee               2600-000                                        25.53         14,952.92
07/31/20                   Mechanics Bank                     Bank and Technology Services Fee               2600-000                                        24.69         14,928.23
08/31/20                   Mechanics Bank                     Bank and Technology Services Fee               2600-000                                        23.06         14,905.17
09/30/20                   Mechanics Bank                     Bank and Technology Services Fee               2600-000                                        25.41         14,879.76

                                                                                 ACCOUNT TOTALS                                  15,018.41                  138.65        $14,879.76
                                                                                        Less: Bank Transfers                           0.00                   0.00
                                                                                 Subtotal                                        15,018.41                  138.65
                                                                                        Less: Payments to Debtors                                             0.00
                                                                                 NET Receipts / Disbursements                   $15,018.41                 $138.65

                                  Net Receipts :         15,018.41
                                                                                                                                    Net             Net                     Account
                                    Net Estate :        $15,018.41               TOTAL - ALL ACCOUNTS                             Receipts     Disbursements                Balances

                                                                                 Checking # ******9266                           15,018.41                  138.65          14,879.76

                                                                                                                                $15,018.41                 $138.65        $14,879.76




{} Asset reference(s)                                                                                                                      Printed: 10/19/2020 09:25 AM         V.20.23
 Printed: 10/19/20 09:26 AM                                                                            Page: 1

                                                 Claims Register
                                Case: 17-10186-JTD PRESTIGE INDUSTRIES, LLC
                                                                                         Claims Bar Date:   03/29/19
 Claim   Claimant Name /                    Claim Type/   Claim Ref./   Amount Filed/       Paid             Claim
Number   <Category>, Priority               Date Filed    Notes             Allowed        to Date          Balance
 1       PSEGLI                             Unsecured                       $10,517.58        $0.00         $10,517.58
         15 Park Drive                       02/13/17                       $10,517.58
         Special Collectons
         Melville, NY 11747
         <7100-00 General Unsecured § 726(a)(2)>, 610
 2       OMARA ENGINEERING PC               Unsecured                        $3,210.16        $0.00          $3,210.16
         RONALD J. O'MARA                    02/21/17                        $3,210.16
         5813 MAIN STREET
         WILLIAMSVILLE, NY 14221
         <7100-00 General Unsecured § 726(a)(2)>, 610
 3       Spint Corporation                  Unsecured                        $1,135.46        $0.00          $1,135.46
         Sprint Correspondence               02/27/17                        $1,135.46
         Attn Bankruptcy Dept
         PO Box 7949, KS 66207-0949
         <7100-00 General Unsecured § 726(a)(2)>, 610
 4       DOL - OSHA                         Unsecured                       $69,300.00        $0.00         $69,300.00
         US DOL OSHA                        02/27/17                        $69,300.00
         500 ROUTE 17 SOUTH, 2ND FL.
         HASBROUCK HEIGHTS, NJ 07604
         <7100-00 General Unsecured § 726(a)(2)>, 610
 5       PEDOWITZ MACHINERY MOVERS OF Unsecured                             $30,000.00        $0.00         $30,000.00
         CT                           03/02/17                              $30,000.00
         571 PLAINS ROAD
         MILFORD, CT 06461
         <7100-00 General Unsecured § 726(a)(2)>, 610
 6       Suffolk County Water Authority     Unsecured                        $8,079.57        $0.00          $8,079.57
         Attn: Simon Saks                    03/09/17                        $8,079.57
         2045 Route 112, Suite #5
         Coram, NY 11727
         <7100-00 General Unsecured § 726(a)(2)>, 610
 7       W.W. Grainger, Inc.                Unsecured                       $13,762.39        $0.00         $13,762.39
         7300 North Melvina Ave.             03/28/17                       $13,762.39
         MXW22862784089
         Niles, IL 60714
         <7100-00 General Unsecured § 726(a)(2)>, 610
 8P      Department of the Treasury         Priority                     $5,478,399.36        $0.00     $5,478,399.36
         Internal Revenue Service            04/27/17                    $5,478,399.36
         P.O. Box 7346
         Philadelphia, PA 19101-7346
         <5200-00 Unsecured Claims Allowed>, 505
 Printed: 10/19/20 09:26 AM                                                                                  Page: 2

                                                       Claims Register
                                Case: 17-10186-JTD PRESTIGE INDUSTRIES, LLC
                                                                                               Claims Bar Date:    03/29/19
 Claim   Claimant Name /                          Claim Type/   Claim Ref./   Amount Filed/       Paid              Claim
Number   <Category>, Priority                     Date Filed    Notes             Allowed        to Date           Balance
 8U      Department of the Treasury               Unsecured                         $500.00         $0.00            $500.00
         Internal Revenue Service                 04/27/17                          $500.00
         P.O. Box 7346
         Philadelphia, PA 19101-7346
         <7100-00 General Unsecured § 726(a)(2)>, 610
 9       Jackson Lewis P.C.                       Unsecured                      $148,098.26        $0.00         $148,098.26
         58 South Service Road - Suite 250        05/04/17                       $148,098.26
         Melville, NY 11747
         <7100-00 General Unsecured § 726(a)(2)>, 610
 10      Amsterdam Hospitality Group, LLC         Unsecured                      $250,000.00        $0.00         $250,000.00
         c/o Rosen & Associates, P.C.             05/19/17                       $250,000.00
         747 Third Avenue
         New York, NY 10017-2803
         <7100-00 General Unsecured § 726(a)(2)>, 610
 11      Hartford Fire Insurance Company          Unsecured                       $42,170.03        $0.00          $42,170.03
         1 Hartford Plaza, T-12-B                 06/15/17                        $42,170.03
         Hartford, CT 06155
         <7100-00 General Unsecured § 726(a)(2)>, 610
 12P     State of New Jersey                      Priority                        $47,738.95        $0.00          $47,738.95
         Division of Employer Accounts            06/19/17                        $47,738.95
         PO Box 379
         Trenton, NJ 08625-0379
         <5200-00 Unsecured Claims Allowed>, 505
 12U     State of New Jersey                      Unsecured                        $2,750.00        $0.00           $2,750.00
         Division of Employer Accounts            06/19/17                         $2,750.00
         PO Box 379
         Trenton, NJ 08625-0379
         <7100-00 General Unsecured § 726(a)(2)>, 610
 13      State of New Jersey Division of Taxation Priority                       $151,200.00        $0.00         $151,200.00
         Bankruptcy Section                       06/19/17                       $151,200.00
         PO Box 245
         Trenton, NJ 08695
         <5200-00 Unsecured Claims Allowed>, 505
 14      Tingue, Brown and Company                Unsecured                      $110,758.86        $0.00         $110,758.86
         535 North Midland Avenue                 06/21/17                       $110,758.86
         Saddle Brook, NJ 07663
         <7100-00 General Unsecured § 726(a)(2)>, 610
 Printed: 10/19/20 09:26 AM                                                                               Page: 3

                                                   Claims Register
                                Case: 17-10186-JTD PRESTIGE INDUSTRIES, LLC
                                                                                            Claims Bar Date:    03/29/19
 Claim   Claimant Name /                       Claim Type/   Claim Ref./   Amount Filed/       Paid              Claim
Number   <Category>, Priority                  Date Filed    Notes             Allowed        to Date           Balance
 15      Amilia Caputo                         Unsecured                       $30,000.00        $0.00          $30,000.00
         Law Office Sellinger and Sellnger     06/23/17                        $30,000.00
         1144 Clifton Ave
         Clifton, NJ 07013
         <7100-00 General Unsecured § 726(a)(2)>, 610
 16      GreatAmerica Financial Services       Unsecured                        $7,313.61        $0.00               $0.00
         Corporation                           06/29/17                             $0.00
         ATTN: Peggy Upton
         P.O. Box 609
         Cedar Rapids, IA 52406
         <7100-00 General Unsecured § 726(a)(2)>, 610
 16 -2   GreatAmerica Financial Services       Unsecured                        $7,313.61        $0.00           $7,313.61
         Corporation                           06/29/17                         $7,313.61
         ATTN: Peggy Upton
         P.O. Box 609
         Cedar Rapids, IA 52406
         <7100-00 General Unsecured § 726(a)(2)>, 610
 17      PSE&G                                 Unsecured                      $113,821.65        $0.00         $113,821.65
         CREDIT AND COLLECTION CENTER          06/29/17                       $113,821.65
         PO BOX 490
         CRANFORD, NJ 07016-0490
         <7100-00 General Unsecured § 726(a)(2)>, 610
 18      Minda Supply Co.                      Unsecured                       $12,378.15        $0.00          $12,378.15
         380 Franklin Tpk.                     06/30/17                        $12,378.15
         Mahwah, NJ 07430
         <7100-00 General Unsecured § 726(a)(2)>, 610
 19      PRIMO FLEET SERVICE, INC              Unsecured                        $2,690.00        $0.00           $2,690.00
         42 SKYLARK LANE                       07/09/17                         $2,690.00
         LEVITTOWN, NY 11756
         <7100-00 General Unsecured § 726(a)(2)>, 610
 20      Protective Measures Security & Fire   Unsecured                         $898.00         $0.00            $898.00
         Systems LLC                           07/10/17                          $898.00
         305 Palmer Road
         Denville, NJ 07834
         <7100-00 General Unsecured § 726(a)(2)>, 610
 21      Prestige Poly LLC                     Unsecured                       $44,780.00        $0.00          $44,780.00
         P.O. Box 150637                       07/10/17                        $44,780.00
         Brooklyn, NY 11215
         <7100-00 General Unsecured § 726(a)(2)>, 610
 Printed: 10/19/20 09:26 AM                                                                               Page: 4

                                                   Claims Register
                                Case: 17-10186-JTD PRESTIGE INDUSTRIES, LLC
                                                                                            Claims Bar Date:    03/29/19
 Claim   Claimant Name /                       Claim Type/   Claim Ref./   Amount Filed/       Paid              Claim
Number   <Category>, Priority                  Date Filed    Notes             Allowed        to Date           Balance
 22      National Grid                         Unsecured                       $42,656.46        $0.00          $42,656.46
         300 Erie Boulevard West               07/11/17                        $42,656.46
         Syracuse, NY 13202
         <7100-00 General Unsecured § 726(a)(2)>, 610
 23      David Weber Oil Company               Unsecured                        $1,470.08        $0.00           $1,470.08
         601 Industrial Road                   07/12/17                         $1,470.08
         Carlstadt, NJ 07072
         <7100-00 General Unsecured § 726(a)(2)>, 610
 24      AMERICAN PACKAGING DIST. CORP. Unsecured                              $23,412.19        $0.00          $23,412.19
         831 LINCOLN AVE., UNIT 7              07/17/17                        $23,412.19
         WEST CHESTER, PA 19380
         <7100-00 General Unsecured § 726(a)(2)>, 610
 25      Pedowitz Machinery Movers             Unsecured                       $30,000.00        $0.00          $30,000.00
         3240 Lawrence Ave.                    07/17/17                        $30,000.00
         Oceanside, NY 11572
         <7100-00 General Unsecured § 726(a)(2)>, 610
 26      CASCADE WATER SERVICES                Unsecured                       $14,607.55        $0.00          $14,607.55
         113 BLOOMINGDALE ROAD                 07/17/17                        $14,607.55
         HICKSVILLE, NY 11801
         <7100-00 General Unsecured § 726(a)(2)>, 610
 27      National Union Fire Insurance Co of   Unsecured                            $0.00        $0.00               $0.00
         Pittsburgh, Pa                        07/21/17                             $0.00
         80 Pine Street,13th Floor
         New York, NY 10005
         <7100-00 General Unsecured § 726(a)(2)>, 610
 28      Ink Strokes Inc.                      Unsecured                        $1,460.13        $0.00           $1,460.13
         2039 Dog Rose Lane                    07/25/17                         $1,460.13
         Dacula, GA 30019
         <7100-00 General Unsecured § 726(a)(2)>, 610
 29P     Constellation Energy Gas Choice, LLC Priority                         $54,835.04        $0.00          $54,835.04
         fka                                  07/27/17                         $54,835.04
         Consolidated Edison Solutions, Inc.
         (Con
         Susanne Lalonde,1310 Point Street
         Baltimore, MD 21231
         <5200-00 Unsecured Claims Allowed>, 505
 29U     Constellation Energy Gas Choice, LLC Unsecured                       $209,374.16        $0.00         $209,374.16
         fka                                  07/27/17                        $209,374.16
         Consolidated Edison Solutions, Inc.
         (Con
         Susanne Lalonde,1310 Point Street
         Baltimore, MD 21231
 Printed: 10/19/20 09:26 AM                                                                                Page: 5

                                                     Claims Register
                                Case: 17-10186-JTD PRESTIGE INDUSTRIES, LLC
                                                                                             Claims Bar Date:   03/29/19
 Claim   Claimant Name /                        Claim Type/   Claim Ref./   Amount Filed/       Paid             Claim
Number   <Category>, Priority                   Date Filed    Notes             Allowed        to Date          Balance
         <7100-00 General Unsecured § 726(a)(2)>, 610
 30      Adler Tank Rentals, LLC                Unsecured                        $1,760.85        $0.00          $1,760.85
         2751 Aaron Street                      07/28/17                         $1,760.85
         Deer Park, TX 77536
         <7100-00 General Unsecured § 726(a)(2)>, 610
 31      Waste Management                       Unsecured                        $6,592.92        $0.00          $6,592.92
         Bankruptcy Department                  07/28/17                         $6,592.92
         2625 W. Grandview Rd., Ste. 150
         Phoenix, AZ 85023
         <7100-00 General Unsecured § 726(a)(2)>, 610
 32      Chubb Insurance Company of New         Unsecured                        $4,951.11        $0.00          $4,951.11
         Jersey                                 08/02/17                         $4,951.11
         436 Walnut Street - WA04K
         Philadelphia, PA 19106
         <7100-00 General Unsecured § 726(a)(2)>, 610
 33      American Express Travel Related        Unsecured                       $96,874.62        $0.00             $0.00
         Services                               08/07/17                             $0.00
         Company, Inc.
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-00 General Unsecured § 726(a)(2)>, 610
 33 -2   American Express Travel Related        Unsecured                       $96,874.62        $0.00         $96,874.62
         Services                               08/07/17                        $96,874.62
         Company, Inc.
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-00 General Unsecured § 726(a)(2)>, 610
 34      Clickstop dba US Cargo Control         Priority                          $688.00         $0.00           $688.00
         PO Box 924                             08/08/17                          $688.00
         Des Moines, IA 50304
         <5200-00 Unsecured Claims Allowed>, 505
 35      NJ Air Quality                         Unsecured                        $4,500.00        $0.00          $4,500.00
         David DiMaio                           08/10/17                         $4,500.00
         414 Manhattan Ave.
         Bayville, NJ 08721
         <7100-00 General Unsecured § 726(a)(2)>, 610
 36P     Direct Machinery Service Corp.         Priority                         $9,148.79        $0.00          $9,148.79
         Forchelli, Curto, Deegan, et al        08/11/17                         $9,148.79
         333 Earle Ovington Blvd., Suite 1010
         Uniondale, NY 11553
         <5200-00 Unsecured Claims Allowed>, 505
 Printed: 10/19/20 09:26 AM                                                                                         Page: 6

                                                     Claims Register
                                Case: 17-10186-JTD PRESTIGE INDUSTRIES, LLC
                                                                                                      Claims Bar Date:    03/29/19
 Claim   Claimant Name /                        Claim Type/   Claim Ref./         Amount Filed/          Paid              Claim
Number   <Category>, Priority                   Date Filed    Notes                   Allowed           to Date           Balance
 36U     Direct Machinery Service Corp.         Unsecured                              $68,709.27          $0.00          $68,709.27
         Forchelli, Curto, Deegan, et al        08/11/17                               $68,709.27
         333 Earle Ovington Blvd., Suite 1010
         Uniondale, NY 11553
         <7100-00 General Unsecured § 726(a)(2)>, 610
 37      Applied Underwriters Captive Risk      Unsecured                           $3,802,345.68          $0.00     $3,802,345.68
         Assurance Co.                          08/11/17                            $3,802,345.68
         c/o Spencer Y. Kook,Hinshaw &
         Culbertson LLP,633 West 5th Street, Fort
         Los Angeles, CA 90071
         <7100-00 General Unsecured § 726(a)(2)>, 610
 38      Continental Indemnity Company          Unsecured                             $529,322.68          $0.00         $529,322.68
         Spencer Y. Kook,Hinshaw & Culbertson 08/11/17                                $529,322.68
         LLP,633 West 5th Street, Forty-Seventh F
         Los Angeles, CA 90071
         <7100-00 General Unsecured § 726(a)(2)>, 610
 39      Consolidated Edison Solutions, Inc.    Unsecured                             $236,909.46          $0.00         $236,909.46
         Danny Garcia                           08/11/17                              $236,909.46
         500 Summit Lake Dr., Suite 100B
         Valhalla, NY 10595
         <7100-00 General Unsecured § 726(a)(2)>, 610
 40      Medley Capital Corporation, as agent   Secured                            $22,532,609.89          $0.00               $0.00
         DLA Piper LLP (US), Attn: Stuart M.    08/11/17                                    $0.00
         Brow                                                 Trustee did not administer this asset
         1201 North Market Street, Suite 2100
         Wilmington, DE 19801
         <4220-00 Pers. Prop. & Intangibles--Nonconsensual Liens (judgements, storage liens)>, 100
 41P     Ecolab Inc.                            Priority                               $42,671.47          $0.00          $42,671.47
         c/o Kohner, Mann & Kailas, S.C.        08/11/17                               $42,671.47
         4650 North Port Washington Road
         Milwaukee, WI 53212
         <5200-00 Unsecured Claims Allowed>, 505
 41U     Ecolab Inc.                            Unsecured                             $354,660.03          $0.00         $354,660.03
         c/o Kohner, Mann & Kailas, S.C.        08/11/17                              $354,660.03
         4650 North Port Washington Road
         Milwaukee, WI 53212
         <7100-00 General Unsecured § 726(a)(2)>, 610
 42      WB Mason Co., Inc.                     Unsecured                               $5,245.18          $0.00           $5,245.18
         59 Centre St.                          08/14/17                                $5,245.18
         Brockton, MA 02301
         <7100-00 General Unsecured § 726(a)(2)>, 610
 Printed: 10/19/20 09:26 AM                                                                               Page: 7

                                                    Claims Register
                                Case: 17-10186-JTD PRESTIGE INDUSTRIES, LLC
                                                                                            Claims Bar Date:    03/29/19
 Claim   Claimant Name /                       Claim Type/   Claim Ref./   Amount Filed/       Paid              Claim
Number   <Category>, Priority                  Date Filed    Notes             Allowed        to Date           Balance
 43      SAX, LLP                              Unsecured                        $6,787.50        $0.00           $6,787.50
         855 Valley Rd.                        08/14/17                         $6,787.50
         Clifton, NJ 07013
         <7100-00 General Unsecured § 726(a)(2)>, 610
 44      E-Tech, Inc                           Unsecured                        $2,207.68        $0.00           $2,207.68
         2090 ELM ST SE                        08/28/17                         $2,207.68
         MINNEAPOLIS, MN 55414-2531
         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
 45P     Canon Financial Services, Inc.        Priority                         $2,120.31        $0.00           $2,120.31
         Howard N. Sobel, PA                   09/01/17                         $2,120.31
         507 Kresson Road
         Voorhees, NJ 08043
         <5200-00 Unsecured Claims Allowed>, 505
 45U     Canon Financial Services, Inc.        Unsecured                       $38,629.65        $0.00          $38,629.65
         Howard N. Sobel, PA                   09/01/17                        $38,629.65
         507 Kresson Road
         Voorhees, NJ 08043
         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
 46      2 Wood LLC                            Unsecured                            $0.00        $0.00               $0.00
         c/o Nutovic & Associates              03/29/18                             $0.00
         261 Madison Ave., 26th Floor
         New York, NY 10016
         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
 47      Intl Longshoremens Assn Local 1964,   Priority                       $190,256.00        $0.00         $190,256.00
         AFL-CIO                               04/02/18                       $190,256.00
         11 Teaneck Road
         Ridgefield Park, NJ 07660
         <5200-00 Unsecured Claims Allowed>, 505
 48      DOL - OSHA                            Unsecured                      $180,167.00        $0.00         $180,167.00
         US DOL OSHA                           11/30/18                       $180,167.00
         500 ROUTE 17 SOUTH, 2ND FL.
         HASBROUCK HEIGHTS, NJ 07604
         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
 49      Truck Body East                       Unsecured                       $44,851.00        $0.00          $44,851.00
         50 Main Street                        01/28/19                        $44,851.00
         Orange, NJ 07050
         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
 Printed: 10/19/20 09:26 AM                                                                                              Page: 8

                                                    Claims Register
                                Case: 17-10186-JTD PRESTIGE INDUSTRIES, LLC
                                                                                                           Claims Bar Date:    03/29/19
 Claim   Claimant Name /                        Claim Type/    Claim Ref./         Amount Filed/              Paid              Claim
Number   <Category>, Priority                   Date Filed     Notes                   Allowed               to Date           Balance
 50      Uline Shipping Supplies                Unsecured                               $14,175.97              $0.00          $14,175.97
         12575 Uline Drive                      02/04/19                                $14,175.97
         Pleasant Prairie, WI 53158
         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
 51      New Jersey Department of Labor         Admin Ch. 11                               $834.39              $0.00            $834.39
         (ADMINISTRATIVE)                       02/13/19                                   $834.39
         Division of Employer Accounts
         P.O. Box 379
         Trenton, NJ 08625-0379
         <6820-00 Other State or Local Taxes (non-payroll and non-sales taxes) (Prior Chapter)>, 300
 52      Applied Underwriters Captive Risk      Unsecured                            $3,802,345.68              $0.00     $3,802,345.68
         Assurance Co.                          03/14/19                             $3,802,345.68
         c/o Spencer Y. Kook,Hinshaw &
         Culbertson LLP,633 West 5th Street, Fort
         Los Angeles, CA 90071
         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
 53      Continental Indemnity Company        Unsecured                                $529,322.68              $0.00         $529,322.68
         Spencer Y. Kook,Hinshaw & Culbertson 03/14/19                                 $529,322.68
         LLP,633 West 5th Street, Forty-Seventh F
         Los Angeles, CA 90071
         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
 54      Verizon by American InfoSource as      Unsecured                                   $86.06              $0.00             $86.06
         agent                                  03/15/19                                    $86.06
         4515 N Santa Fe Ave
         Oklahoma City, OK 73118
         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
 55      Medley Capital Corporation, as agent   Secured                             $22,532,609.89              $0.00               $0.00
         DLA Piper LLP (US), Attn: Stuart M.    03/28/19                                     $0.00
         Brow                                                  Trustee did not administer this asset
         1201 North Market Street, Suite 2100
         Wilmington, DE 19801
         <4220-00 Pers. Prop. & Intangibles--Nonconsensual Liens (judgements, storage liens)>, 100
SKEXP    LAW OFFICE OF SUSAN E.                 Admin Ch. 7                                $337.67              $0.00            $337.67
         KAUFMAN, LLC                           01/18/19                                   $337.67
         919 N. MARKET STREET, SUITE 460                       Per Application filed 10/01/2020 @ DI 517


         WILMINGTON, DE 19801
         <3220-00 Attorney for Trustee Expenses (Other Firm)>, 200
 Printed: 10/19/20 09:26 AM                                                                                            Page: 9

                                                   Claims Register
                                Case: 17-10186-JTD PRESTIGE INDUSTRIES, LLC
                                                                                                         Claims Bar Date:    03/29/19
 Claim   Claimant Name /                      Claim Type/    Claim Ref./        Amount Filed/               Paid              Claim
Number   <Category>, Priority                 Date Filed     Notes                  Allowed                to Date           Balance
SKFEE    LAW OFFICE OF SUSAN E.               Admin Ch. 7                            $12,442.50               $0.00          $12,442.50
         KAUFMAN, LLC                         01/18/19                               $12,442.50
         919 N. MARKET STREET, SUITE 460                     Per Application filed 10/01/2020 @ DI 517


         WILMINGTON, DE 19801
         <3210-00 Attorney for Trustee Fees (Other Firm)>, 201
TRAXI    TRAXI LLC                            Admin Ch. 11                           $20,250.00               $0.00          $20,250.00
         ATTN: ROBERT J IOMMAZZO              02/22/19                               $20,250.00
         18 BANK ST, SUITE 200                               Per Schedule of Unpaid Post-Petition Debts entered 2/22/2019 @ DI
         SUMMIT, NJ 07901                                    496


         <6700-00 Other Professional Fees (Prior Chapter)>, 300
DI506E   DILWORTH PAXSON LLP                  Admin Ch. 11                              $259.33               $0.00            $259.33
         ATTN: PETER C HUGHES                 04/17/19                                  $259.33
         704 KING STREET, SUITE 500                          Per Order entered 4/17/2019 @ DI 506
         WILMINGTON, DE 19801
         <6710-00 Other Professional Expenses (Prior Chapter)>, 300
DI506F   DILWORTH PAXSON LLP                  Admin Ch. 11                          $122,682.62               $0.00         $122,682.62
         ATTN: PETER C HUGHES                 04/17/19                              $122,682.62
         704 KING STREET, SUITE 500                          Per Order entered 4/17/2019 @ DI 506
         WILMINGTON, DE 19801
         <6700-00 Other Professional Fees (Prior Chapter)>, 300
DI508E   WHITEFORD TAYLOR & PRESTON           Admin Ch. 11                            $7,532.88               $0.00           $7,532.88
         LLC                                  05/07/19                                $7,532.88
         ATTN: STEPHEN B GERALD                              Per Order entered 5/07/2019 @ DI 508
         405 NORTH KING STREET, SUITE 500
         WILMINGTON, DE 19801
         <6710-00 Other Professional Expenses (Prior Chapter)>, 300
DI508F   WHITEFORD TAYLOR & PRESTON           Admin Ch. 11                          $153,469.50               $0.00         $153,469.50
         LLC                                  05/07/19                              $153,469.50
         ATTN: STEPHEN B GERALD                              Per Order entered 5/07/2019 @ DI 508
         405 NORTH KING STREET, SUITE 500
         WILMINGTON, DE 19801
         <6700-00 Other Professional Fees (Prior Chapter)>, 300
LOWSAN LOWENSTEIN SANDLER LLP                 Admin Ch. 11                           $50,108.05               $0.00          $50,108.05
         ATTN: DAVID M BANKER, ESQ            02/22/19                               $50,108.05
         1251 AVENUE OF THE AMERICAS                         Per Schedule of Unpaid Post-Petition Debts entered 2/22/2019 @ DI
         NEW YORK, NY 10020                                  496


         <6700-00 Other Professional Fees (Prior Chapter)>, 300
  Printed: 10/19/20 09:26 AM                                                                           Page: 10

                                                 Claims Register
                                 Case: 17-10186-JTD PRESTIGE INDUSTRIES, LLC
                                                                                          Claims Bar Date:   03/29/19
 Claim    Claimant Name /                    Claim Type/   Claim Ref./   Amount Filed/       Paid             Claim
Number    <Category>, Priority               Date Filed    Notes             Allowed        to Date          Balance
USTFEE   OFFICE OF THE UNITED STATES         Admin Ch. 7                      $1,300.00        $0.00         $1,300.00
         TRUSTEE                             01/18/19                         $1,300.00
         J CALEB BOGGS FEDERAL BUILDING
         844 KING STREET, SUITE 2207
         WILMINGTON, DE 19801
         <2950-00 U.S. Trustee Quarterly Fees>, 200
TRSTEXP JEOFFREY L. BURTCH, TRUSTEE          Admin Ch. 7                        $75.00         $0.00           $75.00
         P.O. BOX 549                        01/18/19                           $75.00
         WILMINGTON, DE 19899-0549
         <2200-00 Trustee Expenses>, 200
TRSTFEE JEOFFREY L. BURTCH, TRUSTEE          Admin Ch. 7                      $2,251.84        $0.00         $2,251.84
         P.O. BOX 549                        01/18/19                         $2,251.84
         WILMINGTON, DE 19899-0549
         <2100-00 Trustee Compensation>, 201

                                                                            Case Total:        $0.00   $17,304,191.01
                                    TRUSTEE'S PROPOSED DISTRIBUTION                                    Exhibit D

            Case No.: 17-10186-JTD
            Case Name: PRESTIGE INDUSTRIES, LLC
            Trustee Name: JEOFFREY L. BURTCH, TRUSTEE
                                                 Balance on hand:                         $          14,879.76
             Claims of secured creditors will be paid as follows:

 Claim        Claimant                                Claim Allowed Amount Interim Payments            Proposed
 No.                                                Asserted       of Claim          to Date           Payment
   40         Medley Capital                   22,532,609.89               0.00               0.00            0.00
              Corporation, as agent
   55         Medley Capital                   22,532,609.89               0.00               0.00            0.00
              Corporation, as agent
                                                 Total to be paid to secured creditors:   $               0.00
                                                 Remaining balance:                       $          14,879.76

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments      Proposed
                                                                                         to Date     Payment
Trustee, Fees - JEOFFREY L. BURTCH, TRUSTEE                            2,251.84               0.00      2,017.80
Trustee, Expenses - JEOFFREY L. BURTCH, TRUSTEE                           75.00               0.00           75.00
Attorney for Trustee, Fees - LAW OFFICE OF SUSAN E.                  12,442.50                0.00     11,149.29
KAUFMAN, LLC
Attorney for Trustee, Expenses - LAW OFFICE OF                           337.67               0.00          337.67
SUSAN E. KAUFMAN, LLC
Fees, United States Trustee                                            1,300.00               0.00      1,300.00
                              Total to be paid for chapter 7 administration expenses:     $          14,879.76
                              Remaining balance:                                          $               0.00

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments      Proposed
                                                                                         to Date     Payment
Other Fees: DILWORTH PAXSON LLP                                     122,682.62                0.00            0.00
Other Expenses: DILWORTH PAXSON LLP                                      259.33               0.00            0.00
Other Fees: LOWENSTEIN SANDLER LLP                                   50,108.05                0.00            0.00
Other Fees: TRAXI LLC                                                20,250.00                0.00            0.00
Other Fees: WHITEFORD TAYLOR & PRESTON LLC                          153,469.50                0.00            0.00
Other Expenses: New Jersey Department of Labor                           834.39               0.00            0.00
(ADMINISTRATIVE)

   UST Form 101-7-TFR (05/1/2011)
Other Expenses: WHITEFORD TAYLOR & PRESTON                            7,532.88                0.00          0.00
LLC
                            Total to be paid for prior chapter administrative expenses:   $               0.00
                            Remaining balance:                                            $               0.00

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $5,977,057.92 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                 of Claim          to Date           Payment
  8P          Department of the Treasury                         5,478,399.36                 0.00          0.00
  12P         State of New Jersey                                   47,738.95                 0.00          0.00
  13          State of New Jersey Division of Taxation             151,200.00                 0.00          0.00
  29P         Constellation Energy Gas Choice, LLC fka              54,835.04                 0.00          0.00
  34          Clickstop dba US Cargo Control                            688.00                0.00          0.00
  36P         Direct Machinery Service Corp.                          9,148.79                0.00          0.00
  41P         Ecolab Inc.                                           42,671.47                 0.00          0.00
  45P         Canon Financial Services, Inc.                          2,120.31                0.00          0.00
  47          Intl Longshoremens Assn Local 1964,                  190,256.00                 0.00          0.00
              AFL-CIO
                                                Total to be paid for priority claims:     $               0.00
                                                Remaining balance:                        $               0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).




  UST Form 101-7-TFR (05/1/2011)
            Timely claims of general (unsecured) creditors totaling $ 6,343,803.59 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            PSEGLI                                                 10,517.58               0.00                0.00
  2            OMARA ENGINEERING PC                                    3,210.16               0.00                0.00
  3            Spint Corporation                                       1,135.46               0.00                0.00
  4            DOL - OSHA                                             69,300.00               0.00                0.00
  5            PEDOWITZ MACHINERY MOVERS OF                           30,000.00               0.00                0.00
               CT
  6            Suffolk County Water Authority                          8,079.57               0.00                0.00
  7            W.W. Grainger, Inc.                                    13,762.39               0.00                0.00
  8U           Department of the Treasury                                500.00               0.00                0.00
  9            Jackson Lewis P.C.                                   148,098.26                0.00                0.00
 10            Amsterdam Hospitality Group, LLC                     250,000.00                0.00                0.00
 11            Hartford Fire Insurance Company                        42,170.03               0.00                0.00
 12U           State of New Jersey                                     2,750.00               0.00                0.00
 14            Tingue, Brown and Company                            110,758.86                0.00                0.00
 15            Amilia Caputo                                          30,000.00               0.00                0.00
 16            GreatAmerica Financial Services                             0.00               0.00                0.00
               Corporation
 16 -2         GreatAmerica Financial Services                         7,313.61               0.00                0.00
               Corporation
 17            PSE&G                                                113,821.65                0.00                0.00
 18            Minda Supply Co.                                       12,378.15               0.00                0.00
 19            PRIMO FLEET SERVICE, INC                                2,690.00               0.00                0.00
 20            Protective Measures Security & Fire Systems               898.00               0.00                0.00
               LLC
 21            Prestige Poly LLC                                      44,780.00               0.00                0.00
 22            National Grid                                          42,656.46               0.00                0.00
 23            David Weber Oil Company                                 1,470.08               0.00                0.00


  UST Form 101-7-TFR (05/1/2011)
 24            AMERICAN PACKAGING DIST. CORP.                       23,412.19                 0.00             0.00
 25            Pedowitz Machinery Movers                            30,000.00                 0.00             0.00
 26            CASCADE WATER SERVICES                               14,607.55                 0.00             0.00
 27            National Union Fire Insurance Co of                        0.00                0.00             0.00
               Pittsburgh, Pa
 28            Ink Strokes Inc.                                       1,460.13                0.00             0.00
 29U           Constellation Energy Gas Choice, LLC fka            209,374.16                 0.00             0.00
 30            Adler Tank Rentals, LLC                                1,760.85                0.00             0.00
 31            Waste Management                                       6,592.92                0.00             0.00
 32            Chubb Insurance Company of New Jersey                  4,951.11                0.00             0.00
 33            American Express Travel Related Services                   0.00                0.00             0.00
 33 -2         American Express Travel Related Services             96,874.62                 0.00             0.00
 35            NJ Air Quality                                         4,500.00                0.00             0.00
 36U           Direct Machinery Service Corp.                       68,709.27                 0.00             0.00
 37            Applied Underwriters Captive Risk                 3,802,345.68                 0.00             0.00
               Assurance Co.
 38            Continental Indemnity Company                       529,322.68                 0.00             0.00
 39            Consolidated Edison Solutions, Inc.                 236,909.46                 0.00             0.00
 41U           Ecolab Inc.                                         354,660.03                 0.00             0.00
 42            WB Mason Co., Inc.                                     5,245.18                0.00             0.00
 43            SAX, LLP                                               6,787.50                0.00             0.00
                             Total to be paid for timely general unsecured claims:        $                  0.00
                             Remaining balance:                                           $                  0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 4,611,785.72 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
 44            E-Tech, Inc                                            2,207.68                0.00             0.00
 45U           Canon Financial Services, Inc.                       38,629.65                 0.00             0.00
 46            2 Wood LLC                                                 0.00                0.00             0.00
 48            DOL - OSHA                                          180,167.00                 0.00             0.00

  UST Form 101-7-TFR (05/1/2011)
 49            Truck Body East                                      44,851.00                 0.00               0.00
 50            Uline Shipping Supplies                              14,175.97                 0.00               0.00
 52            Applied Underwriters Captive Risk                  3,802,345.68                0.00               0.00
               Assurance Co.
 53            Continental Indemnity Company                       529,322.68                 0.00               0.00
 54            Verizon by American InfoSource as agent                   86.06                0.00               0.00
                            Total to be paid for tardy general unsecured claims:          $                0.00
                            Remaining balance:                                            $                0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments          Proposed
No                                                                   of Claim          to Date         Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
